Citation Nr: 0735258	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral pes 
planus, including the issue of whether service connection may 
be granted.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral plantar 
fasciitis, including the issue of whether service connection 
may be granted.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
condition, including the issue of whether service connection 
may be granted.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left foot 
bunionectomy, claimed as secondary to service-connected 
postoperative scar of the left foot.

5.  Entitlement to service connection for a hysterectomy, 
claimed as a gynecological condition.

6.  Entitlement to a compensable rating for postoperative 
scar of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to May 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which declined to reopen the claims of 
service connection for a right knee condition, left foot 
bunionectomy, menstrual cramps, bilateral pes planus, and 
bilateral plantar fasciitis, and continued the veteran's 
noncompensable rating for a postoperative scar of the left 
foot.

In March 2007, the veteran testified during a hearing at the 
RO before the Undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

In October 1999, the RO denied the veteran's claim for 
service connection for menstrual cramps. The veteran was 
notified of this decision but did not appeal the decision 
within the required time frame. The decision then became 
final. In March 2005, the veteran submitted a claim for 
gynecological problems manifested by fibroids, which resulted 
in a total hysterectomy. The RO adjudicated the claim as a 
claim to reopen the veteran's previously denied claim of 
service connection for menstrual cramps. The veteran appealed 
this decision to the Board and the RO certified to the Board 
the veteran's claim of service connection for a gynecological 
condition as a petition to reopen the claim for service 
connection for menstrual cramps based on the receipt of new 
and material evidence. However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.

While appellate proceedings thereafter ensued with a focus 
upon whether new and material evidence had been obtained to 
reopen the claim of service connection for menstrual cramps, 
the veteran's claim submitted in March 2005 is for a new 
issue and is an original claim of service connection for a 
hysterectomy and is not one involving new and material 
evidence. Therefore, the issue for service connection has 
been characterized as shown on the title page.

As a final preliminary matter, the Board notes that, in 
October 2007, the veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal, along with a waiver of RO jurisdiction of such 
evidence. The Board accepts this evidence for inclusion in 
the record on appeal. See 38 C.F.R. § 20.1304 (2007).

The Board's decision on the petitions to reopen the claims of 
service connection for bilateral pes planus, bilateral 
plantar fasciitis, and a right knee condition, and the claim 
for a compensable rating for a postoperative scar of the left 
foot is set forth below. The claims for service connection 
for bilateral pes planus, bilateral plantar fasciitis, a 
right knee condition, and a hysterectomy, all on the merits, 
and the petition to reopen the claim for service connection 
for a bunionectomy, are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. VA will 
notify the veteran when further action, on her part, is 
required.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the October 1992 RO rating decision relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for bilateral pes planus and bilateral 
plantar fasciitis and raises a reasonable possibility of 
substantiating the claims.

2.  The evidence associated with the claims file subsequent 
to the October 1999 RO rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee condition and raises a 
reasonable possibility of substantiating the claim.

3.  Postoperative scar of the left foot is superficial and 
painful on examination, but does not cause limited motion or 
limitation of function.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1992 RO rating 
decision which denied the veteran's claims for service 
connection for bilateral pes planus and bilateral plantar 
fasciitis is new and material, and the veteran's claims for 
those benefits are reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2007).

2.  Evidence received since the final October 1999 RO rating 
decision which denied the veteran's claim for service 
connection for a right knee condition is new and material, 
and the veteran's claim for this benefit is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

3.  The criteria for a disability rating of 10 percent for 
postoperative scar of the left foot have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for bilateral pes 
planus, bilateral plantar fasciitis, and a right knee 
condition. The claims for service connection for bilateral 
plantar fasciitis and bilateral pes planus were previously 
considered and denied by the RO in an October 1992 rating 
decision. The claim for service connection for a right knee 
condition was considered and denied by the RO in an October 
1999 rating decision. The veteran did not appeal either 
decision and as such, the October 1992 and October 1999 
rating decisions are final. 38 U.S.C.A. §§ 5104, 7105; 38 
C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In March 2005 and December 2005 letters, the 
RO advised the veteran that claims for service connection for 
the right knee, bilateral pes planus, and bilateral plantar 
fasciitis were previously denied and had become final. The RO 
defined the terms "new" and "material" and explained the 
reasons for the previous denial. The RO indicated that the 
evidence submitted must relate to this fact in order to be 
new and material. These notification letters satisfy the 
requirements of Kent. Furthermore, the Board finds the 
evidence associated with the claims file is sufficient to 
reopen the claims and as such a deficiency in notice, if any, 
does not inure to the veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.





Bilateral Pes Planus and Bilateral Plantar Fasciitis

At the time of the October 1992 rating decision, the evidence 
of record consisted of service medical records. Subsequently, 
the veteran submitted VA outpatient treatment records.

The evidence submitted subsequent to the October 1992 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In this regard, in 
October 1992, the claims for bilateral pes planus and 
bilateral plantar fasciitis were denied as there was no 
evidence of a current chronic disability. Evidence of record 
at the time of the October 1992 rating decision showed that 
the veteran was diagnosed with bilateral pes planus and 
plantar fasciitis while in service. The veteran had not 
submitted any post-service medical records pertinent to her 
claims for bilateral pes planus and bilateral plantar 
fasciitis prior to the October 1992 RO rating decision.

The evidence submitted since the October 1992 decision 
includes VA treatment records and private medical records. 
November and December 2005 VA treatment records show a 
diagnosis of pes planus bilaterally. A December 1998 private 
medical record from C.L., D.O. reflects a diagnosis of 
suspect plantar fasciitis. A November 2005 VA treatment 
record indicates a diagnosis of severe plantar fasciitis on 
the left and a January 2006 VA treatment record shows a 
diagnosis of plantar fasciitis.

As the medical evidence submitted after the final October 
1992 rating decision reflects evidence of a current 
disability of bilateral pes planus and bilateral plantar 
fasciitis, this evidence is material as it relates to an 
unestablished fact, which is evidence of a current 
disability. Accordingly, the Board finds that the claims for 
service connection for bilateral pes planus and bilateral 
plantar fasciitis are reopened.




Right Knee

At the time of the October 1999 rating decision, the evidence 
of record consisted of service medical records and private 
medical records. Subsequently, the veteran submitted 
additional VA outpatient treatment records and private 
medical records.

The evidence submitted subsequent to the October 1999 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In this regard, in 
October 1999, the claim for a right knee condition was denied 
as there was no evidence that the veteran's in-service 
complaints of right knee pain resulted in a chronic 
disability. Evidence of record at the time of the October 
1999 rating decision showed that the veteran complained of 
right knee pain while in service and was diagnosed with 
retropatellar pain syndrome. Post-service, the veteran was 
shown to have a normal right knee on October 1995 private X-
ray and also had a diagnosis of contusion of the right knee, 
as shown in a November 1995 private medical record from C.L., 
M.D.

The evidence submitted since the October 1999 decision shows 
that the veteran is currently diagnosed with degenerative 
changes of the right knee, as shown in a September 2004 
private medical record from R.E., M.D. As the medical 
evidence submitted after the final October 1999 rating 
decision indicates a current chronic disability of the 
veteran's right knee, this evidence is material as it relates 
to an unestablished fact, which is evidence of a current 
chronic disability. Accordingly, the Board finds that the 
claim for service connection for a right knee condition is 
reopened.

Duty to Notify and Assist

Before addressing the merits of the claim for a compensable 
rating for a postoperative scar of the left foot, the Board 
is required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his or her 
representative, if any, of the information and evidence 
needed to substantiate a claim. This notification obligation 
was accomplished by way of an RO letter dated in March 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for an increased rating; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
she was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertained to her 
claim. The April 2006 statement of the case (SOC) advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and a report of VA examination are 
associated with the claims file. Additionally, the veteran 
presented testimony at a Board hearing in support of her 
claim and the hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria provide that scars, other than head, 
face, or neck, that are deep or that cause limited motion, 
warrant a 10 percent disability rating for an area or areas 
exceeding six square inches (39 square centimeters). The next 
higher 20 percent disability rating is warranted for an area 
or areas exceeding 12 square inches (77 square centimeters). 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007). Under 
38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent 
disability rating is warranted for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion in an area or areas of 144 square inches (929 
sq. cm.) or greater. A superficial scar which is unstable is 
rated 10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2007). A superficial scar which is painful on examination is 
rated 10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007). Scars may also be rated based on any limitation of 
function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

On July 2005 VA examination for scars, the veteran was noted 
to have three surgical scars on the left foot due to the 
extraction of an imbedded foreign body. One scar was located 
on the lateral side of the foot above the edge of the foot 
and measured 3.3 cm. The second scar was located on the 
lateral side on the edge of the foot and measured 3.4 cm., 
and the third scar was located on the sole of the foot in the 
middle area and measured 2.5 cm. During examination, the 
examiner noted there was discomfort reported at the scar 
sites, but not specific to other areas of pain. There was 
also tenderness on palpation of the scars. There was no 
elevation of the scar, no edema, no skin ulceration or 
breakdown over the scar, no keloid formation, no depression 
of the scar, no adherence to underlying tissue, no induration 
or inflexibility, no underlying tissue loss, and the scars 
did not result in limitation of motion or loss of function. 
The texture of the scarred area was noted to be normal.

In March 2007, the veteran testified during a Board hearing 
and stated that at times, the scar on the left side of her 
foot was painful to touch. She stated that it stuck out 
sometimes and hurt the nerve a bit.

After review of the evidence of record in light of the above-
noted legal criteria, the Board finds that the veteran's 
postoperative scar of the left foot warrants a 10 percent 
disability rating. In this regard, the evidence of record 
shows that although the veteran does not have any underlying 
soft tissue damage, the veteran's scar was tender on 
examination. Hence, the Board finds that the veteran's 
service connected disability meets the criteria for a 10 
percent rating as she is found to have a superficial scar 
that is painful on examination. 38 C.F.R. § 4.118, Diagnostic 
Code 7804. 

However, the veteran's postoperative scar of the left foot 
does not warrant a rating in excess of 10 percent as she is 
not shown to have any underlying soft tissue damage, and the 
scar is not shown to cause limitation of motion or function. 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2007). 

The veteran's statements during the March 2007 Board hearing 
as to possible nerve involvement of the scar have been 
considered. While she is able to provide competent lay 
reports, VA is required to evaluate the disorder in question 
in light of the specific enumerated rating criteria as are 
set forth above, which call for competent medical evidence. 
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his or her symptoms in support 
of a claim for an increased disability evaluation); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994); see Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). Review of the competent medical evidence does not 
show that the veteran's postoperative scar of the left foot 
causes any limitation of function, to include nerve damage.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 
38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
appellant all reasonable doubt, the Board finds that the 
criteria for a rating of 10 percent for postoperative scar of 
the left foot are met.


ORDER

New and material evidence having been submitted the claim for 
entitlement to service connection for bilateral pes planus is 
reopened.

New and material evidence having been submitted the claim for 
entitlement to service connection for bilateral plantar 
fasciitis is reopened.

New and material evidence having been submitted the claim for 
entitlement to service connection for a right knee condition 
is reopened.

A 10 percent rating for postoperative scar of the left foot 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

As the claims for service connection for bilateral pes 
planus, bilateral plantar fasciitis, and a right knee 
condition have been reopened, the Board finds that further RO 
development on the claims, on the merits, is warranted. In 
addition, further development for the claim of service 
connection for a hysterectomy and the petition to reopen the 
claim of service connection for a bunionectomy as secondary 
to service-connected postoperative scar of the left foot is 
also warranted.

Regarding the claims for service connection for bilateral pes 
planus and plantar fasciitis, the veteran's August 1984 
service enlistment Report of Medical Examination reflects 
that the veteran's musculoskeletal system was normal. A May 
1986 medical record indicates that the veteran complained of 
right foot pain. The diagnosis was plantar fasciitis. An 
October 1989 service medical record shows a diagnosis of 
status post pin removal of the left foot and pes planus. 
January 1990 and August 1990 medical records reflect a 
diagnosis of plantar fasciitis. An August 1990 service 
physical profile shows that the veteran suffered from arch 
pain in both feet. 

Post-service, a December 1998 private medical record from 
C.L., D.O. shows that the veteran complained of pain in her 
foot since she had taken a job in a standing position in 
August. She noted that she had trauma to that foot back in 
1989 when a sewing needle went into the lateral aspect of her 
foot that was surgically removed. The diagnosis was suspect 
plantar fasciitis. A November 2005 VA treatment record shows 
a diagnosis of severe plantar fasciitis on the left. November 
2005 and December 2005 VA treatment records show a diagnosis 
of pes planus bilaterally. A January 2006 VA treatment record 
shows a diagnosis of plantar fasciitis. 

Regarding the veteran's claim for service connection for a 
right knee condition, a May 1985 service medical record shows 
that the veteran complained of right knee swelling for 10 
days. The diagnosis was friction syndrome/patellofemoral 
syndrome. A February 1992 service medical record indicates 
that the veteran complained of right knee pain for one week. 
Physical examination revealed that the right knee was tender 
from tibial tuberosity to the top of the patella. There was 
positive patellar grind causing extreme pain. The diagnosis 
was retropatellar pain syndrome. A March 1992 acute medical 
care record shows that the veteran again complained of right 
knee pain. The diagnosis was three compartment chondromalacia 
of the right knee. An April 1992 medical record continued to 
show complaints of right knee pain.

Post-service, a November 1995 private medical record from 
C.L., M.D. shows a diagnosis of contusion of the right knee. 
An August 2004 private magnetic resonance imaging of the 
right knee revealed a contusion of the posterolateral corner 
of the lateral tibia, with a minimal amount of fluid at the 
fibulo-tibial joint, and a grade-II signal horizontally in a 
posterior third of the medial meniscus. A September 2004 
private medical record from R.E., M.D. shows that the veteran 
had degenerative changes of the right knee. A September 2005 
VA X-ray of the right knee revealed slight narrowing of the 
patellofemoral joint space. No significant abnormality was 
noted otherwise. A November 2005 VA treatment record shows a 
diagnosis of right knee arthrosis, likely patellofemoral.

Regarding the veteran's claim for service connection for a 
hysterectomy, the veteran's service medical records show that 
she complained of menstrual cramps on various occasions. A 
December 1986 medical record shows a diagnosis of post-tubal 
ligation syndrome. In April 1987, the veteran complained of 
spotting and bleeding. The diagnosis was dysfunctional 
uterine bleeding. A January 1987 inpatient treatment record 
shows that the veteran had dysfunctional uterine bleeding. A 
dilation and curettage was performed. A July 1987 service 
medical record shows a diagnosis of urinary tract infection. 
A December 1987 Report of Medical History shows that the 
veteran reported having a change in menstrual pattern. A June 
1988 gynecological cytology report reveals that the veteran 
had widely scattered atypical cells. A November 1988 medical 
record shows that the veteran complained of blood during 
urination. The diagnosis was urinary tract infection. A July 
1989 emergency care medical record and a February 1991 
inpatient treatment record also show a diagnosis of urinary 
tract infection. May 1991 and June 1991 medical records show 
that the veteran complained of abdominal cramps.

Post-service, an October 1995 private pelvic ultrasound from 
D.H., M.D. reveals a fibroid noted on the right posterior 
aspect of the uterus. A September 1996 private pelvic 
ultrasound revealed a fibroid uterus. It was noted that the 
larger portion of the fibroid had enlarged markedly since a 
year ago. An October 1996 private surgical report, submitted 
in January 2005, shows a diagnosis of symptomatic uterine 
fibroids menometrorrhagia controlled by hormonal methods and 
that the veteran underwent a total abdominal hysterectomy. An 
April 1999 private surgical pathology report reveals 
diagnoses of endometriosis, fibrovascular adhesions, and 
simple serous cyst.

The above evidence shows that the veteran was diagnosed with 
pes planus and plantar fasciitis in service, complained of 
right knee pain in service and had various gynecological 
conditions while in service. Currently, the record indicates 
that she has diagnoses of pes planus, plantar fasciitis, 
degenerative changes of the right knee, and is status-post an 
abdominal hysterectomy due to symptomatic uterine fibroids 
menometrorrhagia. Therefore, a VA examination is necessary 
that provides an opinion as to a relationship, if any, 
between the current diagnoses of pes planus, plantar 
fasciitis, a right knee disability, and a chronic 
gynecological condition and the in-service diagnoses of pes 
planus and plantar fasciitis, the right knee complaints, and 
the various gynecological conditions noted in service. It is 
well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the veteran's claimed disabilities are 
related to her service.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Wichita, Kansas, dated up to 
February 2006 and the veteran submitted VA treatment records 
dated from July 2007 to September 2007. The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain all outstanding 
pertinent medical records since February 2006, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Regarding the veteran's claim for service connection for a 
bunionectomy as secondary to service-connected postoperative 
scar of the left foot, a rating decision dated in October 
1999 denied service connection for a bunionectomy as 
secondary to service-connected postoperative scar of the left 
foot. This decision was not appealed and is final. 38 C.F.R. 
§§ 20.1100, 20.1103. Therefore the submission of "new and 
material" evidence is necessary in order to reopen the claim.

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Kent v. Nicholson, 20 Vet. App. 1 
(2006). This case holds that when a veteran applies to reopen 
a previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

Although in March 2005 and December 2005 RO letters, the 
veteran was given appropriate Kent notice as to other 
petitions to reopen claims for service connection, she was 
not provided notice of what evidence is necessary to 
substantiate the element of service connection for which the 
claim of service connection for a bunionectomy was previously 
denied in the October 1999 decision. Therefore, this issue 
must be remanded to ensure compliance with procedural 
requirements.

Accordingly, the issues remaining on appeal are REMANDED for 
the following actions:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate her 
petition to reopen the claim of service 
connection for a bunionectomy as secondary 
to service-connected postoperative scar of 
the left foot. Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with the Kent 
ruling, and advise the veteran of the 
evidence and information that is necessary 
to reopen the claim and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefit sought by the claimant. In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous October 
1999 denial. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

2.  The RO should obtain from the Wichita 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's bilateral pes planus, bilateral 
plantar fasciitis, any right knee 
condition, and any gynecological 
condition, from February 2006 to the 
present. The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

3.  The RO/AMC should contact the veteran 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated her for pes 
planus, bilateral plantar fasciitis, any 
right knee condition, or any gynecological 
condition. After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured. To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made. The 
veteran should also be informed of the 
negative results, and should be given an 
opportunity to submit the sought-after 
records.

4.  The veteran should be afforded 
orthopedic and gynecological examinations 
in relation to her claims for service 
connection for pes planus, plantar 
fasciitis, a right knee condition, and a 
hysterectomy (claimed as a gynecological 
condition), to ascertain the nature and 
etiology of all disorders that may be 
present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner must review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, and following 
this review and the examination, offer an 
opinion as to whether the veteran has 
bilateral pes planus, bilateral plantar 
fasciitis, a right knee disability, and/or 
a chronic gynecological disability that is 
causally or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examinations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


